ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Connaughton on 8/23/2022.

The application has been amended as follows referencing the claims having a receipt date of 8/23/2022: 

Claim 1 line 11 after “three reservoirs,” and before “each of the”
	Insert --and--
Claim 14 lines 2-3 after “one of the three reservoirs” and before the period “.”
	Delete [[to periodically dispense fluid]]

Allowable Subject Matter
Claims 1-6, 8-18, and 21 are allowed via the preliminary amendment filed on 8/23/2022 and the instant Examiner’s Amendment. Claims 7, 19, and 20 are cancelled.

The following is an examiner’s statement of reasons for allowance.
In combination with the other claimed limitations, none of the cited prior, art alone or in combination, discloses or teaches:
(Claim 1) “A faucet system comprising: … a push button … wherein the push button slides into at least three positions, each of the three positions corresponding to one of the three reservoirs, and each of the three reservoirs containing a different dispensing fluid.”
(Claim 21) “A faucet system comprising: …a push button … wherein the push button slides into a plurality of positions, each position corresponding to one of the plurality of reservoirs, and depression of the push button causes dispensing of a fluid in the corresponding reservoir.
Most of the claimed limitations are known in the art as being obvious over McHale et al. US 2015/0083748 in view of Dobizl et al. US 2014/0259382 or McHale in view of Bolderjeij et al. US 2005/0133100 as applied in the written opinion dated 11/1/2021 for PCT/US21/43391. 
Best seen in Applicant’s figure 1, Applicant claims a button 310 that slides into various positions to select a particular fluid reservoir and then the button 310 is depressed to dispense the selected fluid. 
In consideration of further obviousness, Pirutin US 2019/0145533 discloses a selector switch 24 which may take the form of a “lever, button or slider” (see paragraph [0046] for selecting either spout (stream) dispensed water or a spray unit dispensed water (see paragraph [0027]), thus Pirutin teaches a slider switch which selects between two different outcomes in a faucet system. However, the teachings of Pirutin would not be sufficient in meeting the claim language for the independent claims as highlighted above, because Pirutin does not disclose a three position switch selecting between three different dispensing fluids, nor does Pirutin disclose depressing the switch to dispensing the selected fluid. The remainder of the cited prior art further fails to cure the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
***